IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-88,714-03 & WR-88,714-04


                           EX PARTE CAVU MANGUM, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 02-7-6625A & 02-7-6625B IN THE 24TH DISTRICT COURT
                            FROM JACKSON COUNTY


       Per curiam.

                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to ten years’ imprisonment. He did not appeal his conviction.

       The trial court determined that Applicant was entitled to relief. However, Applicant

discharged this sentence while the writ was pending. Applicant is no longer “restrained in his liberty”

by this conviction. TEX . CODE CRIM . PROC. art. 11.01. He has not alleged that he suffers any

collateral consequences from this conviction. TEX . CODE CRIM . PROC. art. 11.07 § 3(c). Accordingly,

these habeas corpus applications are dismissed.
                            2



Filed: September 11, 2019
Do not publish